Citation Nr: 1620699	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-23 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 16, 2009 rating decision denying service connection for the cause of the Veteran's death and entitlement to accrued benefits.  

2.  Entitlement to a rating in excess of 60 percent for psoriasis, for accrued benefits purposes.

3.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD), for accrued benefits purposes.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for accrued benefits purposes.

5.  Entitlement to service connection for the cause of the Veteran's death.

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to March 1992; he died in March 2009.  The appellant is the Veteran's daughter.  The RO has recognized her as an eligible dependent apparently on the basis of recognition as a helpless child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and an August 2012 rating decision of the Milwaukee Pension Management Center in Milwaukee, Wisconsin.  

The November 2007 rating decision continued a 60 percent disability rating for psoriasis, a 30 percent disability rating for PTSD, and the denial of entitlement to a TDIU.  The July 2009 rating decision denied service connection for the Veteran's cause of death.  In addition, it denied entitlement to accrued benefits, finding that the Veteran did not have any claims pending at the time of his death.  

In June 2011, the RO furnished a statement of the case (SOC) that continued the 60 percent disability rating for psoriasis, the 30 percent disability rating for PTSD, and the denials of entitlement to a TDIU, dependency and indemnity compensation (DIC) benefits, and accrued benefits.

Initially, VA determined that the appellant's substantive appeal (VA Form 9) received in September 2011 was untimely.  Therefore, in March 2012, the appellant filed to reopen her claim for DIC, death pension, and accrued benefits, alleging CUE on the part of the RO.  An August 2012 rating decision found there was no CUE in the July 2009 rating decision.  

It was ultimately determined by the RO in September 2015 that the appellant's VA Form 9 received in September 2011 would be considered timely because an incomplete address was shown on the June 2011 SOC.  A supplemental statement of the case (SSOC) was furnished by the RO in October 2015 that addressed the claims for increased ratings and the denials of a TDIU, DIC benefits based on service connection for the cause of the Veteran's death, and accrued benefits.

In January 2016, the appellant withdrew her request for a hearing before the Board.  38 C.F.R. § 20.704 (2015).  

The Veteran's September 2008 notice of disagreement cannot reasonably be construed as disagreement with the decision in the November 2007 rating decision that continued the 60 percent rating for psoriasis, which was previously rated as cutaneous lupus erythematous.  However, he did file a timely notice of disagreement in December 2005 with respect to a November 2005 rating decision, which increased the rating for cutaneous lupus erythematosus to 60 percent, but did not perfect an appeal of that decision.  Given that the RO lead the appellant to believe that an appeal had been perfected by adjudicating the increased rating claim for psoriasis in an SOC and SSOC, the Board waives the filing of a substantive appeal to the November 2005 rating decision with respect only to the claim for an increased rating for psoriasis.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  Thus, the claim for an increased rating for psoriasis is properly before the Board in the present appeal.

In May 2016, the Board requested that the Veteran's VA medical records from July 2007 be added to the claims file to ensure all VA treatment is of record.  However, no record of treatment was added to the file; therefore, a waiver of the appellant's right to have the records initially considered by the RO is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2009 rating decision denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.  In response to that decision, the appellant submitted a timely VA Form 9; therefore, the July 2009 rating decision is not final.

2.  At the time of the Veteran's death in March 2009, he had claims pending for increased ratings for psoriasis and PTSD and entitlement to a TDIU.

3.  The appellant filed her claim for accrued benefits in March 2009.

4.  The Veteran's psoriasis was not manifested by scarring or disfigurement of the head, face, or neck; generalized involvement of the skin with systemic manifestations that required near-constant systemic therapy; or systemic chemotherapy, x-ray therapy, or surgery.

5.  The Veteran's PTSD resulted in occupational and social impairment with deficiencies in several areas due to symptoms of severity, frequency, and duration most nearly approximating the 70 percent disability rating, but not total social impairment.  

6.  The Veteran's service-connected PTSD rendered him unable to secure and follow substantially-gainful employment consistent with his prior education, training, and work history.

7.  The Veteran had a single service connected disability rated total on the basis of TDIU, and additional disability combining for a rating of 60 percent or more.

8.  The Veteran's death certificate states that the immediate cause of death was congestive heart failure due to hypertension, with eczema and PTSD as underlying causes leading to the immediate cause of death.  

9.  At the time of the Veteran's death, service connection was in effect for psoriasis, rated as 60 percent disabling, and PTSD, now rated as 70 percent disabling.  

10.  PTSD caused or contributed materially in producing or accelerating the Veteran's cardiac disease, which resulted in his death.  


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for the cause of the Veteran's death and entitlement to accrued benefits is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The issue of whether there was CUE in the July 16, 2009 rating decision denying service connection for the cause of the Veteran's death and entitlement to accrued benefits is moot and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014).

3.  The criteria for a disability rating in excess of 60 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2015).

4.  The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2015).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.19 (2015).

6.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014).

7.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding whether CUE was committed in the July 2009 rating decision, the VCAA does not apply to CUE actions as a matter of law.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

With respect to her claims for DIC benefits, the appellant was provided notice in an April 2009 letter, prior to the initial adjudication of her claims, that the evidence necessary to establish her claims was evidence showing that the Veteran died in service or that his death was service-connected, to include that a service-connected condition caused or contributed to his death.  The letter indicated that service connection for the cause of death would be established if the condition had its onset in service or was aggravated by service.  The letter also advised the appellant of who was responsible for obtaining which types of evidence for her claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The letter did not inform the appellant of the disabilities for which the Veteran was service-connected at the time of his death, which were psoriasis rated as 60 percent disabling and PTSD rated as 30 percent disabling.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd and remanded on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).  Nevertheless, there is no resulting harm because the appellant was informed of those disabilities in the July 2009 rating decision.  The appellant's claims were subsequently readjudicated in the June 2011 SOC and the October 2015 SSOC; thus, the timing defect of this post-adjudication notice was cured.  The appellant has been afforded adequate notice and has had ample opportunity to participate in the adjudication.  She has not alleged any prejudicial notice error.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).  

Further, pertinent, identified records have been obtained, including VA treatment records, VA examination reports, private treatment records, employment records, and the Veteran's death certificate.  However, the Social Security Administration (SSA) responded in October 2015 that records for the Veteran had been destroyed.  

The July 2009 rating decision lists as evidence F and A Disability Specialist records from May 2005 to February 2006, and records from McClain of Alabama, Inc from March 1998.  Those records do not appear to be in the Veteran's claims file and the RO has been unable to locate them.  As the Board finds herein that the Veteran was unable to work during the entire period on appeal, there is no prejudice to the appellant by the absence of those records.  

In addition, the appellant has referenced a March 2009 statement by Dr. KD regarding the cause of the Veteran's death.  See March 2015 Statement in Support of Claim (VA Form 21-4138); February 2016 correspondence.  That statement does not appear to be of record.  However, there is no prejudice to the appellant because the Board's decision with respect to her claim for service connection of the cause of the Veteran's death is fully favorable. 

In this case, an opinion was obtained from a VA psychiatrist in June 2009 concerning the cause of the Veteran's death.  Because there was conflicting evidence of record, the Board requested a medical opinion from a specialist with the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901.  The opinion from the VHA specialist was received in April 2016 and includes the needed findings and opinions.  

As there is no indication that any additional notice or assistance would be reasonably likely to aid in substantiating the appellant's claims, the Board finds VA has satisfied its duties under the VCAA and any errors committed were not harmful to the essential fairness of the proceedings.  The appellant will not be prejudiced by a decision on the merits at this time.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  CUE in the July 16, 2009 Rating Decision

A claimant may appeal to the Board from an adverse determination on a claim by the agency of original jurisdiction (AOJ).  38 U.S.C.A. §§ 7104, 7105.  If an appeal is not initiated in a timely manner, or if a timely appeal is initiated and the appeal is denied, the disallowance becomes final.  38 C.F.R. §§ 20.302, 20.1100, 20.1103. 

A previous determination by the AOJ that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Thus, the threshold determination for a claim alleging CUE in a decision is that the decision was final.  

Here, the July 2009 rating decision denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.  VA initially determined that the appellant's VA Form 9 to the rating decision was untimely.  Therefore, in March 2012, the appellant filed to reopen her claims alleging CUE on the part of the RO.  An August 2012 rating decision found there was no CUE in the July 2009 rating decision.  Thereafter, it was determined by the RO in September 2015 that the appellant's VA Form 9 would be considered timely because an incomplete address was shown on the June 2011 SOC.  

Because it was eventually determined that the appellant perfected a timely appeal of the July 2009 rating decision, that rating decision did not become final.  38 C.F.R. § 20.1103.  In the absence of a final decision, the Board finds that the appellant's CUE claim is premature.  38 C.F.R. § 3.105.  As there are no allegations of fact or law upon which relief may be granted, the appellant's claim is dismissed.  38 U.S.C.A. § 7105(d)(5).

III.  Accrued Benefits

Upon the death of a veteran, a surviving spouse or other appropriate party, including a child, will be paid periodic monetary benefits to which the veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at the date of death (referred to as "accrued benefits"), which are due and unpaid.  An application for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).  To be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

For accrued benefits purposes, only the evidence that was associated with the claims file at the time of the veteran's death, meaning evidence in VA's constructive possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims file on or before the date of death, will be considered.  38 C.F.R. § 3.1000(a).  In this case, all VA treatment records up to the date of the Veteran's death were obtained and are in the file.

At the time of the Veteran's death, he had claims pending for increased ratings for psoriasis and PTSD and entitlement to a TDIU.  

In this case, the Veteran died in March 2009.  The appellant submitted a claim for accrued benefits (via VA Form 21-534) later in March 2005, clearly within one year of the Veteran's death, as his surviving child.  Moreover, in September 2015, the RO determined that the appellant, as the established dependent child of the Veteran during his lifetime, was a valid substitute with regard to the Veteran's pending claims at his death.

As the appellant's claim for accrued benefits is derivative of the Veteran's entitlement, the pending claims must be adjudicated on the merits to determine her entitlement.  

IV.  Increased Ratings

A.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to disability compensation has already been established and an increase in the assigned rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

B.  Psoriasis 

The Veteran's psoriasis is assigned a 60 percent rating under Diagnostic Code 7816.  A 60 percent rating is the maximum schedular rating under that code.  38 C.F.R. § 4.118, Diagnostic Code 7816.  

A September 2005 VA dermatology examination report shows the Veteran had lesions covering his legs, arms, and torso, but his face, head, and neck were not affected.  He applied a "special compound medicated mixture cream" to the lesions.  

At a September 2007 VA general medical examination, the Veteran reported he had not seen a dermatologist for over two years; however, he still had some medication prescribed by the dermatologist that he used once in a while.  On examination, the Veteran had psoriasis on his upper and lower extremities, abdomen, and buttocks.  There was no evidence of bacterial infections, oozing, or drainage.  The examiner opined that the psoriasis was fairly extensive, but did not impact the Veteran's employability.

Private treatment records of Dr. KD, the Veteran's primary care physician, from February 2004 to September 2007, which were of record at the time of the Veteran's death, are negative for evidence of psoriasis.  Dr. KD's records through February 2009, which were added to the claims file after the Veteran's death, show the Veteran had "rather extensive psoriasis" in September 2008, which was treated with Triamcinolone ointment to the rash on his legs.  In January 2009, the Veteran complained of a rash to his arms and legs and "extra dry skin" off and on for a while that had been worse over the last few weeks.  The diagnosis was xerotic eczema, which was treated with over-the-counter lotions and DesOwen lotion.  

VA treatment records from January 2007 through January 2009 show no complaints or treatment for psoriasis.

The Board considered whether other diagnostic codes for the skin would allow for a higher schedular rating.  Diagnostic Codes 7800 to 7833 address skin disabilities, and only three of them provide for a disability rating higher than 60 percent, i.e., Diagnostic Codes 7800, 7817, and 7818.  See 38 C.F.R. § 4.118.  Diagnostic Codes 7817 and 7818 are discussed below, but because there is a specific diagnostic code for psoriasis and that code does not refer to consideration of Diagnostic Codes 7817 or 7818; it would be inappropriate to rate the Veteran's skin condition under those codes.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

Diagnostic Code 7800 provides ratings for burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  An 80 percent rating is available for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks, or lips), or with six or more characteristics of disfigurement.  The eight characteristics of disfigurement are:  scar five or more inches in length; scar at least one-quarter inch wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches; skin texture abnormal in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  See 38 C.F.R. § 4.118, Note (1).  However, there is no evidence that shows the Veteran's psoriasis caused scarring or disfigurement of his head, face, or neck; thus, Diagnostic Code 7800 is not for application in this case.

Under Diagnostic Code 7817 for exfoliative dermatitis (erythroderma), a rating of 100 percent is warranted for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.  As there is no evidence of generalized involvement of the skin with systemic manifestations that required near-constant systemic therapy, Diagnostic Code 7817 does not allow the Veteran a higher rating.

Diagnostic Code 7818 provides ratings for malignant skin neoplasms (other than malignant melanoma).  The only ratings higher than 60 percent available under this code are 80 percent for disfigurement of the head, face, or neck, according to the criteria in Diagnostic Code 7800, and 100 percent for a skin malignancy requiring systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.  Diagnostic Code 7818 is also not for application because there is no evidence of disfigurement of the head, face, or neck, or systemic chemotherapy, x-ray therapy, or surgery as a result of the Veteran's skin disability.

Because the evidence does not show that the Veteran's skin disability approximates the impairment set forth in the foregoing diagnostic codes representing the most extreme forms of skin disabilities, the Board finds that a schedular evaluation in excess of 60 percent for the Veteran's psoriasis is not warranted.  There also is no basis for staged ratings in this case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).  

The Board has considered whether extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Considering the matter on appeal in light of the above, the Board finds that the schedular criteria are adequate to rate the Veteran's psoriasis.  There is no objective evidence that any manifestations of his psoriasis were unusual or exceptional.  There were no hospitalizations relating to the psoriasis and the September 2007 VA examiner found the psoriasis did not impact the Veteran's employability.  Thus, the rating criteria for skin disorders more than reasonably describe the Veteran's skin disability level and symptomatology.  Consequently, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

C.  PTSD

Rating Criteria

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which was in effect at the time of the Veteran's death.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  

According to the pertinent sections of the DSM-IV, a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

The Veteran's service-connected PTSD was rated as 30 percent disabling under Diagnostic Code 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

Background

Private treatment records of Dr. KD from May 2006 to September 2007, which were of record at the time of the Veteran's death, are negative for evidence of diagnosis or treatment of PTSD, including anxiety and depression.  Dr. KD's records through February 2009, which were added to the claims file after the Veteran's death, also do not reveal evidence of treatment for or symptoms of PTSD.

During a January 2007 primary care visit, the Veteran denied feeling depressed at all over the last two weeks.  He complained of panic attacks for the past few weeks and that his mind was "racing."  The Veteran was described as "jittery" and unable to sit still.  It was believed the anxiety was related to alcohol use.  
A February 2007 psychiatric evaluation shows the Veteran presented to the clinic due to depression and lack of sleep.  He felt anxious and jittery when trying to go to sleep off and on for the last few years, but it had reached a peak about one month ago.  He was drinking a pint of liquor every evening in order to go to sleep.  He had no problems staying asleep and slept six or seven hours a night.  He reported having less energy, but related it to his excessive weight gain over the last ten years.  He had anxious thoughts about the Iraq war and some impatience and irritability toward others.  His closes relationships were with his daughter and sisters, in whom he confided occasionally.  He reported some fleeting thoughts of suicide, but did not have a plan and "could never do that to his daughter."  

The Veteran had no past psychiatric hospitalizations, previous suicide attempts, or history of violence.  He had used psychiatric medication from 2002 to 2005.  On mental status examination, the Veteran was casually dressed.  His mentation was impaired, and he was distant, guarded, and distracted, with a short attention span.  He was, however, fully oriented.  His speech had a normal rate and tone.  He was agitated, restless/hyperactive, dysphoric, irritable, and moderately depressed.  His affect was appropriate, but anxious.  His thought process was vague, but his abstract thinking and judgment were normal.  There were no hallucinations or evidence of psychotic symptoms.  The Veteran denied homicidal ideation.  The diagnoses were PTSD, alcohol abuse, and depression.  A GAF score of 50 was assigned.  The Veteran was to begin substance abuse and PTSD management groups three days a week.

A March 2007 mental psychosocial assessment shows the Veteran attended church regularly.  He reported that he felt okay, but was mildly anxious.  He had not worked since July 2006 due to "health problems."  His usual recreation was watching television.  At a March 2007 mental health initial evaluation session, he reported his strengths as willingness to learn and ability to deal with, and get along with, others.  

An April 2007 mental health provider note, after the Veteran had completed the group classes, shows he reported being less depressed and having fewer panic attacks.  He was not drinking, and was clean, without anxiety, cooperative, and alert and fully oriented.  There was no perceived deficit in memory.  His motor activity was within normal limits, mood was euthymic, and affect was congruent with his mood.  His thought process was logical, with normal abstract thinking and judgment.  No hallucinations, psychotic symptoms, or suicidal or homicidal ideations were present.  The assessment was PTSD and depression.  

An April 2007 interdisciplinary note shows the Veteran reported doing much better since he completed the groups.  An April 2007 mental health note shows he denied a depressed mood, diminished interest or pleasure in usual activities, a decreased ability to concentrate, suicidal thoughts, and insomnia.  He was sleeping better.  There was no agitation or retardation, but he reported fatigue.  An April 2007 primary care note shows the Veteran reported that he had been feeling much better since he started treatment for depression and felt that treatment for PTSD had helped his symptoms.

A June 2007 telephone contact shows the Veteran reported that he was "doing real good."

However, in his June 2007 claim for a TDIU, the Veteran stated that PTSD and anxiety made it impossible for him to work with others.  He stated further that he could not function in crowds or a group, and constantly needed therapy to live.  

In August 2007, the Veteran telephoned to say that he was having car trouble and was not able to attend groups, but would let the group leaders know that he was "doing OK."

At a September 2007 VA general medical examination to evaluate the Veteran for entitlement to a TDIU, he reported he had last worked between April and June 2006.  He was asked to leave that job because he got in to an altercation with his supervisors.  The reasons the Veteran gave for not working included left hip pain; severe depression about nine months before; joint pain, especially in the ankles and knees; his skin condition; and that he was drinking a lot.  He was not drinking at that time and was able to rest better with medication.  He reported group therapy and medication had helped his depression and PTSD symptoms.  

At a September 2007 VA PTSD examination, the Veteran reported that he worked from 1998 to 2004 as a welder.  He denied problems with his supervisor or coworkers because he mainly worked by himself.  When the company went out of business, he received unemployment compensation for a year.  He then obtained a job as a security guard in February 2006, but was fired in June 2006 after an argument with his supervisor.  The Veteran reported he had been unable to work since that time because of medical problems, particularly his hip condition and gout.  He quit drinking in March 2007.  He denied that his drinking ever caused him any occupational problems, but admitted that it caused problems with various girlfriends.  He had a girlfriend with whom he had had an on and off relationship for the past ten years.  

They were together at the time of the examination; although, the Veteran stated that he did not feel emotionally close to her or anyone else.  He described a good relationship with his 17-year-old daughter, and had satisfactory relationships with his sibling and a couple of friends.  He had no problems with his neighbors.  Although he did not like to be around crowds, he sometimes attended his nephew's football games, and had attended a family reunion earlier that year.  He occasionally dined out and attended movies with his girlfriend and daughter.  He attended church regularly and sometimes sang in the male choir.  He lived with his daughter in an apartment, and managed the finances and did the cooking.  His daughter did the other household chores.  They went shopping together.  He was independent in his activities of daily living.  He enjoyed reading and watching televised sporting events.  He had no legal problems, but was filing for bankruptcy.  
On examination, the Veteran was neat, clean, and appropriately dressed.  His eye contact and rapport were good.  His demeanor was polite and respectful.  Several times the Veteran squirmed in his chair and walked around the room, due to what he stated was hip pain.  He was fully oriented, with organized and goal-directed thinking.  His speech was clear, productive, and normal in rate and rhythm.  He was able to use language effectively for communication.  His short-term memory was mildly impaired, but his long-term memory was intact.  His concentration was fairly good, and he was able to conceptualize at the abstract level.  The Veteran denied delusional ideation and hallucinations.  He exhibited no paranoid ideation.  His affect was appropriate, but his mood was anxious.  He reported that he felt depressed every Sunday night after church, but was able to rid himself of that feeling by walking.  He felt guilty sometimes because some of the men in his church had been killed in Iraq.  His appetite and energy level were satisfactory.  He had initial insomnia and averaged about five hours of sleep per night.  He denied suicidal ideation, a suicide attempt, and homicidal or assaultive ideation.  

The examiner found that the Veteran continued to meet the criteria for a diagnosis of PTSD.  He had occasional intrusive memories, but no flashback in over a year.  He had war nightmares about twice monthly that sometimes awakened him, after which he had difficult returning to sleep.  He had nightly insomnia.  He did not talk to others about his war experiences or watch war portrayals or news.  He was mistrustful of others and felt emotionally close to no one.  He had hyperstartle reactions to unexpected loud noises and described being hypervigilant in crowds.  He no longer had an anger management problem due to avoiding confrontation with others as much as was feasible.  The examiner opined that the Veteran was mildly to moderately impaired in his social and occupational functioning due to his PTSD.  The Veteran also met the criteria for alcohol abuse in early full remission.  A GAF score of 55 was assigned.  

In June 2008, the Veteran telephoned VA requesting that his medications be reordered and reported that he was having trouble sleeping again.  It was noted that the Veteran was last seen in April 2007 and had not received Trazodone for sleep or Prozac since May 2007.  

A July 2008 psychiatrist's note shows the Veteran reported that he was "doing fair" and "trying to maintain."  He had not been taking Trazodone or Prozac for about six months and complained of recurring symptoms off his medications.  He reported flashbacks three times per month lately, nightmares in the past but not lately, startle response, and irritability.  His mood had been depressed for three months, and was rated at 70 percent of optimum.  He had insomnia, with two to five hours of sleep per night.  His energy and concentration were fair.  He reported mild anhedonia, some guilt, and occasional hopelessness.  He denied suicidal or homicidal ideations, hallucinations, and psychotic symptoms.  He reported two to six beers one or two times per month, and two to three shots per month.  

On examination, he was neatly groomed and casually dressed.  He was cooperative, but his mood was mildly to moderately depressed.  His affect was appropriate and dysphoric.  His thought process was linear and goal-directed, with no observed abnormality in abstract thought.  There was no evidence of overt psychosis.  His speech was normal.  His motor skills were within normal limits.  He was fully oriented and his judgement and insight were intact.  The Veteran had warning signs that would indicate an increased risk of suicide, but he had not had thoughts of harming himself in the last month and did not have a specific plan.  The diagnoses were depressive disorder, not otherwise specified; PTSD; and alcohol dependence.  His Prozac and Trazodone were restarted.  

A November 2008 primary care note shows the Veteran reported that he was seen recently at a local hospital for a seizure due to low magnesium.  The physician noted that a review of the Veteran's records revealed that the seizure was suspected to have been caused by alcohol withdrawal, and that the Veteran was still drinking.  

Analysis

The Board finds a 70 percent rating is warranted for the Veteran's PTSD during the entire period on appeal.  The evidence establishes the Veteran experienced occupational and social impairment with deficiencies in several areas, notably mood, family relations, and work.  

With respect to mood disturbances, the Veteran intermittently exhibited anxiety, agitation, restlessness, irritability, and impatience.  Occasionally, he was distant and guarded, and reported mild anhedonia and hopelessness.  He also had frequent periods of moderate depression.  Although the Veteran's depression improved with treatment, the improvement lasted for only a few months, at which time his symptoms recurred and he returned to self-medicating with alcohol.

There also is evidence of social impairment, in that the Veteran reported he did not feel emotionally close to anyone.  In addition, he had had an on and off relationship with a girlfriend for ten years, but was unable to maintain a constant relationship.

With respect to occupational impairment, the Veteran stated in June 2007 that his PTSD and anxiety made it impossible for him to work with others and that he could not function in crowds or a group.  In addition, he reported at his September 2007 VA examinations that he was fired from a job in June 2006 because of an argument with his supervisor.  Although that event occurred when the Veteran was drinking and before he sought treatment, it does support that he had difficulty in work situations.  In addition, it appears the Veteran was able to work as a welder for six years because he did not have to interact much with other people.  

GAF scores of 50 and 55 were assigned in February 2007 and September 2007, respectively.  As noted above, scores ranging from 41 to 50 reflect serious impairment in social and occupational functioning.  In the present case, when the GAF score of 50 indicating serious impairment is considered along with all of the pertinent evidence of record regarding the Veteran's work history, the Board finds that PTSD caused serious occupational impairment.  

Thus, the Board finds the Veteran exhibited occupational and social impairment with deficiencies in several areas due to symptoms of severity, frequency, and duration most nearly approximating the 70 percent disability rating.

The evidence does not show, however, that the Veteran's PTSD was productive of total occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that his symptoms were not manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

While there was one assessment in February 2007 that the Veteran's thought process was vague, there is no evidence of significant impairment of thought.  His abstract thinking and communication consistently had been found to be normal, and his speech consistently logical and coherent.  He had always been neat, clean, and appropriately dressed.  Although the Veteran was found at the September 2007 VA PTSD examination to have mildly impaired short-term memory, that impairment does not rise to the level of memory loss contemplated by a 100 percent rating for PTSD.  

The evidence does not show total social impairment.  The Veteran always reported a good relationship with his daughter, whom he raised as a single parent, and satisfactory relationships with his siblings and some friends.  He also maintained an intermittent relationship with the same girlfriend for 10 years.  He did not have any difficulties with his neighbors.  While the Veteran preferred to avoid crowds, he occasionally went to football games, movies, and restaurants.  He attended church regularly, and even sang in the choir sometimes.  He was able to shop without any limitations.  

Regarding total occupational impairment, as will be discussed more fully below, the appellant is granted entitled to a TDIU for the entire period on appeal.  However, the laws and regulations pertaining to entitlement to a TDIU and a 100 percent disability rating for PTSD are different.  For a 100 percent disability rating, in addition to total occupational impairment, there must be shown total social impairment.  For reasons discussed above, total social impairment is not persuasively shown in this case.  

In sum, the Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board finds that based on the overall record evidence, including the lay statements of the Veteran, his symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a schedular rating higher than 70 percent for the entire period on appeal.  

General Considerations

All potentially applicable diagnostic codes have been considered, whether or not they were raised by the appellant; and no other diagnostic code would allow for a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Although there were some periods of increased and decreased function, those episodes were not so distinct as to warrant a different level of disability rating.  Thus, staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has considered whether extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's PTSD symptoms are fully addressed by the rating criteria.  In addition, the Board has taken into consideration those symptoms that are not explicitly listed as examples under Diagnostic Code 9411; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  There is no objective evidence that any manifestations of the Veteran's PTSD are unusual or exceptional.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In conclusion, the preponderance of the evidence is against a finding of a rating in excess of 70 percent for the Veteran's PTSD during the entire appeal period.  Thus, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

V.  Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less than total, if it is found that the veteran is unable to secure or follow a substantially-gainful occupation as a result of service-connected disabilities.  Generally, a rating percentage threshold must be met.  If there are two or more service-connected disabilities, as in this case, at least one must be rated at 40 percent or more, and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  In light of the rating award herein, the Veteran has a 70 percent rating for PTSD and a 60 percent rating for psoriasis.  Therefore, the Veteran's combined disability rating is 90 percent.  Thus, he meets the rating threshold.  Id.

In determining unemployability for VA purposes, consideration should be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran applied for a TDIU in June 2007 stating that he had been unable to work full-time since June 2006 due to lupus, PTSD, joint pain, and swelling.  (The Veteran's service-connected psoriasis was previously diagnosed as cutaneous lupus erythematous.)  The Veteran stated that he was in pain every day and that his PTSD and anxiety made it impossible for him to work with others.  He stated further that he could not function in crowds or a group, and constantly needed therapy to live.  See June 2007 VA Form 21-4138. 

In his June 2007 application for a TDIU, the Veteran reported he had a high school education.  In 1993, he attended truck driving school and obtained his commercial driver's license.  With respect to employment, he last worked full time as a security guard from April to June 2006.  He also worked as a welder for one company from 1998 to 2004.  

Records from the security company show the Veteran worked from March to July 2006, and that he worked less than full time in June and July.  The records did not show a reason for termination.  

As noted above, at a September 2007 VA general medical examination, the Veteran reported he last worked between April and June 2006.  He was asked to leave that job because he got in to an altercation with his supervisors.  Prior to that he did welding, but the company was shut down.  He was "having some problems."  The reasons the Veteran gave for not working were left hip pain, severe depression about nine months before, and joint pain, especially in the ankles and knees.  He also mentioned his skin condition, which never completed cleared up.  In addition, he had been drinking a lot.  The Veteran was not drinking at the time of the examination and was able to rest better with medication.  He reported group therapy and medication had helped his depression and PTSD symptoms.  He was able to walk about a quarter of a mile and did some cleaning with frequent breaks.  The Veteran had gained 95 pounds in the past year.  At the time of the examination, he weighed 419.9 pounds.  

After a thorough examination, the diagnoses were morbid obesity, psoriasis, and degenerative osteoarthritis of the left hip.  The examiner opined that the Veteran's psoriasis would not have a significant impact on his ability to work.  The examiner noted that the Veteran's morbid obesity would impact his ability to move around and that morbid obesity can place tremendous strain on the lower extremity joints.  From a medical point of view, the morbid obesity and arthritis of the hip "would contribute to his ability to be gainfully employed."  The examiner stated that, from a review of the medical records and history, the Veteran's depression and related mental health problems had a significant impact on his functionality, which may have contributed to his weight gain.

At a September 2007 VA PTSD examination, the Veteran reported that after service he had temporary jobs at a laboratory analyzing soap and in construction.  In 1995, he worked as a laborer at a fish house, but had to take some time off from work.  After he returned to work, he began having problems with his supervisor and coworker, and was fired in 1997.  He then worked a few months as a truck driver.  From 1998 to 2004, the Veteran worked as a welder.  He denied problems with his supervisor or coworkers because he mainly worked by himself.  When the company went out of business, he received unemployment compensation for a year.  He then secured a job as a security guard in February 2006, but was fired in June 2006 after an argument with his supervisor.  The Veteran stated he had been unable to work since that time because of his medical problems, particularly his hip condition and gout.  He reported that he received a SSA disability pension.  The examiner opined that the Veteran was mildly to moderately impaired in his occupational functioning due to his PTSD.  

Although no VA examiner found the Veteran was unable to work, the Board finds that the weight of the evidence indicates that his service-connected disabilities prevented him from securing and following substantially-gainful employment.  

As found above, the Veteran's PTSD caused serious occupational impairment.  He was fired from his last job for arguing with his supervisor and the Veteran reported that PTSD and anxiety made it impossible for him to work with others.  There are few jobs that do not require at least some degree of interaction with a supervisor, coworker, or the public.  Even if the Veteran could secure a job, it is unlikely he would be able to retain it as a result of his anger problems.

The September 2007 VA general medical examiner suggested that the Veteran's mobility was limited by his obesity, which may have been related to his PTSD.  As such, he was most likely limited to sedentary employment.  The Veteran would have required significant retraining to be able to secure a sedentary job because he worked primarily as a laborer and tradesman.  There is no evidence he had the skills necessary to succeed working in an office.  In addition, it is doubtful that he could have tolerated the stress of learning a new job.  
In light of the constraints noted above, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure and follow substantially-gainful employment consistent with his prior education, training, and work history.
Therefore, entitlement to a TDIU is granted for the entire period on appeal.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Board is granting TDIU.  There is no gap to fill.

VI.  Special Monthly Compensation (SMC)

SMC is a potential element of increased rating claims without the need for a separate claim.  Buie v. Shinseki, 24 Vet App 242 (2010).  SMC at the housebound rate is awarded where there is a single service connected disability rated total and additional disability that combines for a rating of 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014).  A TDIU may satisfy the requirement for a single disability rated total, if awarded on the basis of a single disability.   Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case the Veteran initially contended that his unemployability was due to the effects of multiple service-connected disabilities, but the record shows that PTSD was cause of his unemployability.  Hence the TDIU based on PTSD satisfies the requirement for a single disability rated total.  He had additional service connected disabilities rated at least 60 percent.  As such he was entitled to SMC at the housebound rate.

VII.  Service Connection for the Cause of the Veteran's Death

A surviving spouse or child of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC benefits.  To warrant service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that the disability casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  Considering all evidence, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran died in March 2009.  The death certificate states that the immediate cause of death was congestive heart failure due to hypertension.  It further states that that eczema and PTSD were underlying causes leading to the immediate cause of death.  The Veteran died at home and the death certificate was completed by the Chief Deputy Coroner.  Information to complete the death certificate was provided by the Veteran's sister.

At the time of the Veteran's death, service connection was in effect for PTSD, now rated as 70 percent disabling, and psoriasis, rated as 60 percent disabling.  The appellant contends that the Veteran's congestive heart failure had underlying causes, including hypertension, obesity, a skin disease, and PTSD.  See October 2015 VA Form 9.

A September 2007 VA general medical examination shows that the Veteran weighed 419.9 pounds, and that he had gained 95 pounds in the past year.  The diagnoses included morbid obesity.  The examiner stated that, from a review of the medical records and history, the Veteran's depression and related mental health problems had a significant impact on his functionality, which may have contributed to his weight gain.

However, in June 2009, a medical opinion was obtained from a VA psychiatrist, who opined that the Veteran's death was not caused by or a result of his service connected psoriasis or PTSD.  The rationale was that there is no medical literature that suggests PTSD or psoriasis contributes to or causes congestive heart failure. 

In April 2016, a VHA specialist provided a medical opinion regarding the cause of the Veteran's death.  The specialist began by noting that none of the Veteran's medical records provided a diagnosis of congestive heart failure or included objective evidence, such as diagnostic testing, that would indicate he carried such a diagnosis prior to his death. 

The specialist continued that the Veteran had three well-established risk factors for developing congestive heart failure, namely hypertension, morbid obesity, and alcohol abuse.  The specialist noted there are studies that show people with PTSD are more likely to be obese.  However, the Veteran showed a propensity for weight gain in service prior to any event that could be the cause of his PTSD.  While it was likely that the Veteran's obesity contributed to his heart failure, no studies consider a direct correlation between duration of PTSD and ever increasing weight.  In other words, the specialist could not conclude that the Veteran's morbid obesity was directly caused by his PTSD.  In contrast, the specialist opined that the Veteran's alcohol abuse was most likely caused by his PTSD.  However, the specialist could not conclude with any degree of certainty that his heart failure was a result of his alcohol abuse.  

The specialist noted an April 2015 study that reported a diagnosis of PTSD as an independent risk factor for congestive heart failure.  The specialist pointed out many limitations of the study.  Although the study was compelling, the specialist did not believe that it established a clear and independent relationship between PTSD and heart failure.  

The specialist concluded that, without more objective information regarding the Veteran's cardiac status that led to the diagnosis of heart failure, it would be mere speculation to conclude with any degree of certainty that his heart failure was a direct result of his PTSD and/or psoriasis.  

The Board begins by noting that in this case there is a death certificate that indicates that the Veteran's death may be related to service-connected disabilities.  

VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B.

However, there is conflicting evidence as to whether the Veteran's service-connected disabilities caused or contributed to his death.  To the extent that the death certificate supports the claim, it is not entitled to any special evidentiary weight.  Rather, it must be considered as any other piece of evidence.  See, e.g., Weber v. Continental Cas. Co., 379 F.2d 729, 732 (10th Cir. 1967).  In general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the death certificate provides no factual basis or rationale for the conclusions stated.  Moreover, it was prepared by a coroner who had no access to the Veteran's medical records and obtained information from the Veteran's family.  Therefore, it is of little probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 241 (2012). 

In the present case, it is unclear whether the Veteran actually died of congestive heart failure.  Assuming the Veteran did die of heart failure, the June 2009 VA psychiatrist opined that the Veteran's service-connected psoriasis or PTSD did not contribute to or cause his congestive heart failure.  In addition, the April 2016 VHA specialist could not conclude with any degree of certainty that his heart failure was a direct result of his PTSD and/or psoriasis.

However, VA has recognized a growing body of medical evidence showing a relationship between PTSD and heart disease.  See PTSD and Physical Health; VA PTSD: National Center for PTSD http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp (last updated February 23, 2016; last visited May 10, 2015); see also Heart-Mind Mystery, Unraveling the Link Between PTSD and Heart Disease (Feb. 28, 2014); VA Office of Research and Development http://www.research.va.gov/currents/spring2014/spring2014-1.cfm (last updated April 17, 2014; last visited May 10, 2015).  

The article "PTSD and Physical Health" noted that a factor associated with PTSD, such as smoking, may be the actual cause of increased health problems; however, it had also been shown that PTSD was associated with poor physical health even when behavioral factors such as smoking were controlled.  This article also noted that that the effects of PTSD on health may be accounted for, in part, by comorbid depressive and anxiety disorders, and stated that "[t]he evidence linking anxiety to cardiovascular morbidity and mortality is quite strong."  This article stated that, in studies that examined PTSD in relation to cardiovascular illness via physician diagnosis or laboratory findings, "PTSD ha[d] been consistently associated with a greater likelihood of cardiovascular morbidity."  This was also true in studies that controlled for risk factors such as smoking on groups with severe PTSD.

Similarly, the article "Heart-Mind Mystery" included a key point that "[m]any studies over the past quarter-century show that Veterans and others with chronic PTSD are at higher risk for heart disease, along with other physical illnesses."  Another key point was that it was "not clear how exactly PTSD leads to heart disease," but most experts believed there were a combination of factors, such as biological factors including stress hormones and inflammation, behavioral factors including smoking, and psychological factors including accompanying "depression and hostility, which themselves are linked to heart disease."  This article discussed a study showing a higher likelihood of reduced blood flow to the heart, or ischemia, in patients with PTSD, and that "the more severe the PTSD symptoms, the greater the risk of ischemia."  This article further stated that "most experts agree there [is] a strong link, maybe even a causal one, between PTSD and heart disease," and also that there is a "relatively huge impact of PTSD on heart health and mortality."

The 2009 VA opinion did not consider these studies or those noted by the VHA medical expert.  The 2009 opinion is of low probative value.

The evidence is in relative equipoise as to whether the Veteran died of congestive heart disease.  There is no definitive opinion that rebuts the conclusions of the coroner as reported on the death certificate.  The VHA expert noted that the Veteran had three risk factors for congestive heart disease.  Of these, two appear to have been service connected.  The examiner found that obesity had begun in service (while other opinions indicate a possible relationship to PTSD) and that alcoholism was related to PTSD.  In light of the articles, and the VHA specialist's opinion, the evidence is in at least equipoise as to whether the fatal congestive heart disease was service connected.  

Resolving doubt in the appellant's favor, the medical evidence establishes that PTSD caused or contributed materially in producing or accelerating the Veteran's cardiac disease, which resulted in his death.  Thus, service-connected disability was a contributory cause of death, and service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107(b).


ORDER

The issue of whether there was CUE in a July 16, 2009 rating decision denying service connection for the cause of the Veteran's death and entitlement to accrued benefits is dismissed.  

A disability rating in excess of 60 percent for psoriasis for accrued benefits purposes is denied.

A disability rating of 70 percent for PTSD for accrued benefits purposes is granted.

Entitlement to a TDIU for accrued benefits purposes is granted.

Entitlement to SMC at the housebound rate is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


